Citation Nr: 1231788	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2. Entitlement to an increased rating for right knee internal derangement with traumatic arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to July 1995. 

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was remanded in March 2009 and August 2011 for further development.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not contain any relevant records pertaining to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a Board remand of August 2011, the Board requested the RO to obtain all medical records of treatment the Veteran has received for his right knee and eyes since April 2009.  In response to the Board's remand, the AMC sent a letter in August 2011 to the Veteran requesting that he return a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider treating him for his disabilities, so that their records could be obtained.  The Veteran did not respond to the letter.

A review of the claim file and the associated VA treatment records shows that the Veteran's primary care physicians for both of the disabilities at issue, are private physicians.  Indeed, the September 2011 VA eye examination noted that the Veteran was being treated for his eyes by Dr. Patel of McKinney, Texas.  June 2010 VA treatment records note that the Veteran was being seen by a private physician for his knee disability.  Moreover, the record contains private treatment records from prior to April 2009 both for Dr. Patel and the private physicians treating the Veteran for his knee disability.

While ordinarily if a Veteran does not reply to a request for information, the claim is decided without the requested information.  In the present case, only a single attempt was made to obtain the VA Forms 21-4142.  Moreover, in this case, it is clear that the Veteran is being treated for his disabilities primarily outside of the VA system and mainly by private physicians.  Therefore, the records are relevant to the issues on appeal.  Considering the specific facts of this case, and to ensure fairness and due process, the Board finds that one more attempt should be made to obtain the private treatment records.  The RO/AMC should inform the Veteran that if he does not submit the records himself or submit the needed VA Forms 21-4142 in order for the records to be requested, that the claim will be decided without the records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran has received for his right knee and eyes since April 2009.  The RO/AMC should request that the Veteran submit the records himself or submit appropriate VA Forms 21-4142 in order for the records to be requested.  The Veteran should be informed that if he does not submit the records himself or submit the needed VA Forms 21-4142 in order for the records to be requested, that the claim will be decided without the records.  All efforts to obtain the records should be clearly documented in the claim file.  

2.  After the above development has been completed and if and only if additional records are obtained, the claim file should be forwarded to the VA examiners who conducted the September 2011 examinations of the eye and the knee.  The examiners should be asked to review the additional records obtained and state whether the information contained in the records change in any way any of the findings or opinions rendered in September 2011.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

